Citation Nr: 0121047	
Decision Date: 08/17/01    Archive Date: 08/27/01	

DOCKET NO.  01-03 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to August 24, 1999, 
for a grant of service connection for residuals, avulsion 
fracture of the tip of the lateral clavicle with 
acromioclavicular separation, right (major).


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from November 1975 to 
April 1979.

This matter arises from a rating decision rendered in March 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, that granted the appellant 
service connection for the disability at issue effective 
August 24, 1999.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.


FINDINGS OF FACT

1.  The appellant's original application for service 
connection for residuals of a right acromioclavicular 
separation was received by the RO on October 14, 1983.

2.  By VA letter dated November 15, 1983, the veteran was 
informed, among other things, that he must complete and 
return the VA Form 21-4176, Report of Accidental Injury, in 
order to complete the application process.  The veteran did 
not respond.  

3.  The veteran again applied for service connection for 
residuals of acromioclavicular separation; his application 
was received on August 24, 1999.  After submitting the 
necessary forms, service connection was granted for the 
disability at issue effective the date of the veteran's 
reapplication on August 24, 1999.  


CONCLUSION OF LAW

The criteria for a grant of service connection for residuals 
of avulsion fracture of the lateral clavicle with 
acromioclavicular separation, right (major) prior to 
August 24, 1999, have not been met.  38 U.S.C.A. §§ 5101, 
5103, 5110 (West 1991); 38 C.F.R. §§ 3.151, 3.155, 3.158 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that the RO 
has met its duty to assist the appellant in the development 
of this claim pursuant to the provisions of VCAA.  By virtue 
of the statement of the case issued during the pendency of 
this appeal, the appellant was given notice of the 
information or evidence needed to substantiate his claim.  
The RO has made reasonable efforts to obtain relevant 
records, and it appears that all evidence relevant to the 
appellant's claim has been obtained and associated with the 
claims folder.  Accordingly, the Board finds that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by statute.  See VCAA.  

The veteran contends that service connection should be 
granted for residuals of an acromioclavicular separation of 
his right shoulder from the date following his separation 
from military service in April 1979.  Alternatively, he 
contends that service connection should be granted from the 
date that he first applied for disability compensation for 
this disorder in October 1983.  

The facts in this case are as follows.  The veteran sustained 
an avulsion fracture of the tip of the lateral clavicle with 
acromioclavicular separation, right (major) during a 
motorcycle accident in April 1978 while he was on active 
duty.  On October 14, 1983, he submitted VA Form 21-526, 
Veteran's Application for Compensation or Pension, in support 
of his claim for service connection for residuals of the 
foregoing injury.  By letter dated November 15, 1983, the 
veteran was informed that VA was processing his claim, but 
that further action could not be completed until he 
submitted, among other things, VA Form 21-4176 concerning his 
accident in January 1978.  That letter also informed him that 
if the information requested was not received by VA within 
one year from the date of that letter, any benefits to which 
the veteran might be entitled could not be paid for any 
period prior to the date of receipt of the necessary 
information.  Despite this, the veteran did not submit VA 
Form 21-4176 until May 2000; this was furnished by him in 
conjunction with a claim that he submitted to VA on August 
24, 1999, regarding the disability at issue.  

The first matter to be addressed is the appellant's 
contention that service connection should be granted for the 
disability at issue from the date following his discharge 
from military service on April 6, 1979.  In this regard, 
service connection may be granted from the date of receipt of 
claim or the date entitlement arose, whichever is the later.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2000).  
Alternatively, service connection may be granted from the day 
following separation from active service if a claim is 
received within one year after separation from such service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later, is controlling.  See 38 C.F.R. 
§ 3.400(b)(2).  The veteran has not contended that he applied 
for service connection for residuals of injury to his right 
shoulder within one year following his discharge from 
military service.  Nor does the record so indicate.  As such, 
service connection cannot be awarded from the day following 
his discharge from military service.

The last matter to be addressed is the appellant's contention 
that service connection for the disability at issue should be 
granted from the date of his original application submitted 
to VA on October 14, 1983.  In cases where a claimant's 
application for benefits under the laws administered by VA is 
incomplete, the Secretary of Veterans Affairs shall notify 
the claimant of the evidence necessary to complete the 
application.  If such evidence is not received within one 
year from the date of such notification, no benefits may be 
paid or furnished by reason of such application.  See 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.155.  In the instant case, 
the appellant's October 1983 application was incomplete; VA 
asked the claimant to submit VA Form 21-4176, Report of 
Accidental Injury, in conjunction with that claim.  The 
information requested was necessary at that time in order to 
determine whether the injury to the veteran's right shoulder 
was a result of willful misconduct.  The veteran was notified 
at that time that he had one year in which to submit the 
requested information; however, he did not respond within the 
time period allotted.  As such, his claim became abandoned.  
See 38 C.F.R. § 3.158.  No further correspondence was 
received from the appellant until he submitted a second 
application for service connection on August 24, 1999.  That 
date became the effective date of the appellant's claim.  See 
38 C.F.R. § 3.151.  Accordingly, service connection and 
disability compensation cannot be paid for residuals, 
avulsion fracture of the tip of the lateral clavicle with 
acromioclavicular separation, right (major) prior to August 
24, 1999.  See 38 C.F.R. § 3.400(b)(2).


ORDER

Because August 24, 1999, was the earliest date from which 
service connection and disability compensation could be 
awarded for residuals of avulsion fracture of the tip of the 
lateral clavicle with acromioclavicular separation, right 
(major), the benefit sought on appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

